United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                    February 3, 2005

                                          Before

                          Hon. William J. Bauer, Circuit Judge

                          Hon. Richard A. Posner, Circuit Judge

                        Hon. Frank H. Easterbrook, Circuit Judge

No. 04-2106

HILARY M. WINNICZEK and DANUTA                     Appeal from the United States District
WINNICZEK,                                         Court for the Northern District
     Plaintiffs-Appellants,                        of Illinois, Eastern Division.

      v.                                           No. 03 C 6962

SHELDON B. NAGELBERG,                              James F. Holderman, Judge.
     Defendant-Appellee.


                                       ORDER

    The following language appearing on page 3 of the slip opinion issued on January 7,
2005--the "'actual innocence' rule presumably has an exception for the case in which,
although the defendant is guilty, he received an unlawful penalty, though we cannot find
any cases on the point"--is hereby amended to read as follows: the "'actual innocence' rule
presumably has an exception for the case in which, although the defendant is guilty, he
received an unlawful penalty; the existence of the exception was assumed in Geddie v. St.
Paul Fire & Marine Ins. Co., 354 So.2d 718, 719 (La. App. 1978), and Lawson v. Nugent,
702 F. Supp. 91, 92 (D.N.J. 1988), though we cannot find any case that actually discusses
the question."